FLETCHER, Chief Judge
(concurring):
I concur in Senior Judge Ferguson’s observation that the action of the Court of Military Review, “in purporting to reduce the sentence adjudged, operated in fact to increase the potential impact of that sentence.” And, for the reasons stated in the principal opinion, I join in finding such action unlawful albeit through no fault of the Court of Military Review. United States v. Johnson, 12 U.S.C.M.A. 640, 31 C.M.R. 226 (1962).
While the senior judge’s remedy would eliminate the prejudicial impact of the Court of Military Review’s curative action through the device of administrative credit, it leaves intact the Navy’s administrative “good time” credit scheme which I believe runs afoul of the Fifth Amendment.
The equal protection concepts made applicable to the states via the Fourteenth Amendment have long been applied in federal practice through the Fifth Amendment’s due process clause.1 See, e. g., U. S. Dept. of Agriculture v. Moreno, 413 U.S. 528, 532-33 (1973); Richardson v. Belcher, 404 U.S. 78, 81 (1971). To pass constitutional muster, the Navy’s graduated schedule of good time credit “must be reasonable, not arbitrary, and must rest upon some ground of difference having a fair and substantial relation to the object of the . . . [regulation], so that all persons similarly circumstanced shall be treated alike.” Royster Guano Co. v. Virginia, 253 U.S. 412, 415 (1920). As it presently exists, the graduated good time schedule fails to satisfy these criteria.
The flaw in the good time schedule is not in its setting of different rates of earned good time credit for offenders serving sentences of different lengths. The graduated approach is, I believe, both beneficial and rational. It takes cognizance of the necessity to provide additional incentive for those facing lengthy periods of incarceration. Cf. *376McGinnis v. Royster, 410 U.S. 263 (1973). The infirmity in the scheme lies in its method of graduation which penalizes, without justification, two classes of inmates.
The appellant’s situation provides a good example in the first category, that is, persons whose sentences are reduced by reviewing authorities. The pertinent Corrections Manual provision provides:2
When a change in the period of confinement . . . [such as] a decrease in the sentence by reviewing authorities changes the rate of earning good conduct time, the sentence will be recomputed at the new rate.
By virtue of such a recomputation, an offender such as appellant whose approved sentence is reduced on appeal may actually face an increased period of incarceration as a result of a rate category shift.
Judge Ferguson’s administrative credit approach would virtually eliminate such abuses in the future; however, it would leave untouched a second class of inmates who, because of the sentence adjudged, must serve a greater period in confinement than others who actually were sentenced to longer terms. For example, an individual sentenced to 10 years’ confinement at hard labor would be eligible for release on the same date as the individual sentenced to 9 years 1 month 8 days, assuming both earned their full good conduct time entitlement. Yet, anyone sentenced to more than 9 years 1 month 8 days but less than 10 years would serve more confinement time than the 10-year offender. I perceive no rational basis for releasing defendants sentenced to longer confinement while continuing to incarcerate those originally sentenced to shorter terms.
The basic objective in granting good conduct time is “to motivate confinees to behave while in confinement by reducing the total time they spend in confinement.” Paragraph 1009.3(a), SECNAVINST 1640.9 (May 31, 1973). Yet serious offenders unduly profit under the present scheme for they are accorded such favorable good time treatment that their release dates actually precede those of certain confinees who were less severely sentenced at trial. Initially, I observed that the offender facing lengthy incarceration could be given additional good conduct time as a behavioral incentive. However, when this incentive operates to the detriment, of others serving lesser sentences, the scheme offends basic notions of equal protection for one person is awarded 8 days per month during his first year of confinement for “behaving” while another is given 10 days. The different treatment accorded those serving more or less than 10 years’ confinement is both arbitrary and wholly unrelated to the specified objective of the good time scheme. Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971); see Johnson v. Robison, 415 U.S. 361, 94 S.Ct. 1160, 39 L.Ed.2d 389 (1974). As a result, I must conclude that the graduated good time credit scheme as it presently exists offends the Fifth Amendment.3 I join with Judge Ferguson in ordering that the appellant be given sufficient administrative credit to effect an actual 2-month reduction in his term of confinement to be served.

. Although the Fifth Amendment contains no equal protection clause, it nevertheless forbids discrimination which is “ ‘so unjustifiable as to be violative of due process.’ ” Schneider v. Rusk, 377 U.S. 163, 168 (1964); see Frontiero v. Richardson, 411 U.S. 677, 680 n. 5 (1973); Shapiro v. Thompson, 394 U.S. 618, 641-42 (1969); Bolling v. Sharpe, 347 U.S. 497 (1954).


. Paragraph 1009.7, Department of the Navy Corrections Manual, SECNAVINST 1640.9 (June 19, 1972).


. Leaving intact the beneficial graduated credit scheme, one remedy so long as no present confinees’ actual or potential good time credits were reduced would be to specify different good time rates within given confinement periods. For example, if an individual serving less than 1 year were entitled to “X” days per month of good time, then the next category would specify that for confinement periods up to 3 years, the rate would be “X” days per month for the first year then “X + Y” days per month for the remaining 2 years. With such an approach, all confinees benefit equally from the good time credit rate within any given time frame.